Citation Nr: 1625906	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from February to July 1983.  She testified at a Board hearing before the undersigned Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2014, when the Board reopened the claim of service connection for fibromyalgia and remanded for additional development.  The Board again remanded the claim in October 2014 for a new medical opinion.  This was accomplished, and the claim was readjudicated in a July 2015 supplemental statement of the case.  

In December 2015, the Board requested a Veterans Health Administration (VHA) medical opinion regarding the etiology of the Veteran's fibromyalgia.  The Board received the medical opinion in March 2016.  A copy of the medical opinion was sent to the Veteran and she was given 60 days to review the opinions and to submit any additional evidence or argument in support of her claim.  She did not subsequently submit any additional evidence or argument and specifically indicated that she had no further argument or evidence to submit.  As such, the Board may proceed with adjudication of the claim.


FINDING OF FACT

The Veteran's currently-diagnosed fibromyalgia is aggravated by service-connected PTSD.



CONCLUSION OF LAW

The criteria for service connection for fibromyalgia, to include as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of fibromyalgia is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran essentially contends that her fibromyalgia was either incurred in service, or alternatively, caused or aggravated by her service-connected PTSD disability.  Upon review of all the evidence of record, both lay and medical, the evidence weighs in favor of the claim.

In a June 2014 VA examination, the examiner confirmed a diagnosis of fibromyalgia and negatively opined as to a direct link to the Veteran's service.  The examiner also provided negative opinions regarding relationship or aggravation by a service-connected right tibia disability.  The examiner, however, did not provide a rationale for those secondary service connection opinions, stating only that "a review of available medical records at this time does not show evidence to support a claim that the Veteran's right tibia disability or the post-service back/sciatica injury caused or aggravated the fibromyalgia/pain disorder."  

The Board notes that there is no explanation for this finding; rather, it is a conclusory statement.  Moreover, the examiner did not discuss any potential secondary link to the Veteran's service-connected PTSD, even though there appeared to be a psychiatric component to the Veteran's fibromyalgia disorder noted in the examination report. 

Pursuant to the Board's October 2014 remand, VA obtained another medical opinion in July 2015.  The examiner opined that the Veteran's fibromyalgia was not incurred in or caused by service.  In support of this opinion, the examiner stated that the Veteran served on active duty for less than six months.  She could not complete her training and thus was separated from the Army because she had developed a stress fracture of the right tibia in February 1983 and continued to have over the right leg below the knee.  

The examiner also opined that fibromyalgia was neither caused nor aggravated by the old stress fracture of the tibia or PTSD; however, a rationale was not provided.  As such, the Board affords lesser probative weight to the October 2014 VA medical opinion regarding secondary service connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

As noted above, in March 2016, the Board received a VHA medical opinion regarding the etiology of the Veteran's fibromyalgia from a VA Chief rheumatologist.  The clinician indicated that the claims file had been reviewed.  In pertinent part, the clinician opined that the Veteran's 100 percent service-connected PTSD disability was at least as likely as not an aggravating factor to the fibromyalgia.  

In support of this opinion, the clinician indicated that most medical literature emanating from VA, including the National Center for PTSD through the VA webpage, NIH, Ovid Medline and Web Med search, clearly linked chronic pain syndromes (including fibromyalgia) with PTSD.  According to the clinician, sensitization, which was an important factor in developing fibromyalgia, seemed to play a major role in the development of PTSD as well.  

The examiner also stated that some older data showed that depression, anxiety, and military sexual/emotional trauma were thought to be present in up to 50 percent of women veterans with severe fibromyalgia.  Also, it was reported that chronic pain was almost a cry for help for patient with underlying undiagnosed PTSD at times.  In the examiner's opinion, patients with severe fibromyalgia did not get better until their underlying PTSD and depression were addressed and treated.  

Based on the foregoing evidence, the Board finds that service connection for fibromyalgia is warranted.  The March 2016 VHA medical examiner opined that the Veteran's fibromyalgia was aggravated by the service-connected PTSD disability.  The opinion was also supported by a well-reasoned rationale.  Accordingly, the requirements for service connection under 38 C.F.R. § 3.310 are met, and the claim of service connection for fibromyalgia is granted.  The Board notes that a discussion as to whether the Veteran's fibromyalgia is caused or aggravated by the service-connected right tibia fracture disability is not warranted as service connection has been established under the theory of aggravation by the PTSD disability.

In summary, and for the reasons and bases set forth above, the preponderance of the evidence supports the grant of service connection for fibromyalgia based on aggravation.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of service connection for fibromyalgia has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for fibromyalgia as secondary to service-connected PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


